56 N.Y.2d 705 (1982)
Michael A. Gurda, Respondent,
v.
Orange County Publications Division of Ottaway Newspapers, Inc., et al., Appellants, et al., Defendant.
Michael A. Gurda, Jr., Respondent,
v.
Orange County Publications Division of Ottaway Newspapers, Inc., et al., Appellants, et al., Defendant.
Court of Appeals of the State of New York.
Argued March 25, 1982.
Decided May 6, 1982.
Joseph Sluzar for appellants.
John S. McBride and Michael Davidoff for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order reversed, with costs, and the judgments of Supreme Court, Orange County, reinstated for reasons stated in the concurring in part and dissenting in part opinion of Presiding Justice MILTON MOLLEN and Justice VITO J. TITONE at the Appellate Division (82 AD2d 120, 126-133). Question certified answered in the negative.